Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/487,469, which was filed 08/21/19. Claims 1-20 are pending in the application and have been considered.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Determining an Output Position of a Subject in a Notification Based on Attention Acquisition Difficulty.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Puranik (2018/0204570) in view of Kim et al. (2015/0328985).

Consider claim 1, Puranik discloses an information processing device comprising a control unit (central processing unit 420, [0023]) that controls information notification to a user based on notification contents (notifying the driver that there are multiple John Smiths in contact information, for example, [0038]), wherein the control unit determines an output position of a subject in the notification contents on a basis of a determined attention acquisition difficulty level related to the user (quantitative evaluation of parameters such as traffic for the cognitive load profile, [0016], under a low versus elevated cognitive load, the audio response is shortened from “John Smith has multiple contact numbers: home, work and mobile; which one would you like to call?” to “Which telephone for John Smith?”, thereby changing the position of “John Smith” from the front to the end of the audio response, [0038]). 
Puranik does not specifically mention a calculated attention acquisition difficulty.
Kim discloses a calculated attention acquisition difficulty (determining whether the user drives in the distracted state based on the calculated values, [0511]).


Consider claim 20, Puranik discloses an information processing method comprising controlling, by a processor (central processing unit 420, [0023]), information notification to a user based on notification contents (notifying the driver that there are multiple John Smiths in contact information, for example, [0038]), wherein the controlling further comprises determining an output position of a subject in the notification contents on a basis of a determined attention acquisition difficulty level related to the user (quantitative evaluation of parameters such as traffic for the cognitive load profile, [0016], under a low versus elevated cognitive load, the audio response is shortened from “John Smith has multiple contact numbers: home, work and mobile; which one would you like to call?” to “Which telephone for John Smith?”, thereby changing the position of “John Smith” from the front to the end of the audio response, [0038]).
Puranik does not specifically mention a calculated attention acquisition difficulty.
Kim discloses a calculated attention acquisition difficulty (determining whether the user drives in the distracted state based on the calculated values, [0511]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Puranik by calculating the attention acquisition difficulty level for reasons similar to those for claim 1.

Consider claim 2, Puranik discloses the control unit controls voice output of the notification contents in conformity with the output position (under a low versus elevated cognitive load, the audio response is shortened from “John Smith has multiple contact numbers: home, work and mobile; which 

Consider claim 3, Puranik discloses the control unit sets the output position of the subject to the first half of the notification contents on a basis that the attention acquisition difficulty level is lower than or equal to a first threshold value (under a low cognitive load, the audio response is “John Smith has multiple contact numbers: home, work and mobile; which one would you like to call?”, thus “John Smith” is in the first half of the audio response, [0038]).

Consider claim 4, Puranik discloses the control unit sets the output position of the subject to the latter half of the notification contents on a basis that the attention acquisition difficulty level is higher than the first threshold value (under an elevated cognitive load, the audio response is shortened to “Which telephone for John Smith?”, thereby the position of “John Smith” is in the second half of the audio response, [0038]). 

Consider claim 5, Puranik discloses on a basis that the attention acquisition difficulty level is higher than a second threshold value, the control unit adds additional information to a beginning of the notification contents, and causes the notification contents that includes the additional information to be output (under extreme cognitive load, [0016], e.g. adding “Which telephone for”, [0038]). 

Consider claim 6, Puranik discloses the control unit changes the output position of the subject on a basis that attention behavior of the user has been detected during outputting of the notification contents (parameters are adjusted dynamically, [0035], camera acquires facial recognition images such as 1A to 1B, [0030], continually, including during output of audio responses, [0038]). 

Consider claim 7, Puranik discloses the control unit changes the output position of the subject on a basis that the attention behavior has been detected during outputting of additional information included in a beginning of the notification contents (parameters are adjusted dynamically, [0035], camera acquires facial recognition images such as 1A to 1B, [0030], continually, including during output of audio responses, [0038]). 

Consider claim 8, Puranik discloses on a basis that the attention behavior has been detected during outputting of the additional information, the control unit ends outputting of the additional information, and changes the output position of the subject to a position immediately after the additional information (in a situation where the cognitive load is enhanced, it is preferable to abort the response entire, [0039], and then when the cognitive load goes back to normal, outputting  “John Smith has multiple contact numbers: home, work and mobile; which one would you like to call?”, thus “John Smith” is in the first half of the audio response, [0038], thus “John Smith” is immediately after the aborted initial information). 

Consider claim 9, Puranik discloses the control unit changes the output position of the subject on a basis of a change in the attention acquisition difficulty level during outputting of the notification contents (parameters are adjusted dynamically, [0035], camera acquires facial recognition images such as 1A to 1B, [0030], continually, including during output of audio responses, [0038]). 

Consider claim 10, Puranik discloses the additional information includes a related topic related to the notification contents (under extreme cognitive load, [0016], e.g. adding “Which telephone for”, [0038]). 

Consider claim 12, Puranik discloses the attention acquisition difficulty level is determined on a basis of at least one of a noise level or a situation of the user (the driver mood, [0035]).
Puranik does not specifically mention a calculated attention acquisition difficulty.
Kim discloses a calculated attention acquisition difficulty (determining whether the user drives in the distracted state based on the calculated values, [0511]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Puranik by calculating the attention acquisition difficulty level for reasons similar to those for claim 1.

Consider claim 13, Puranik discloses: the situation of the user includes a behavior situation of the user; and the attention acquisition difficulty level is determined on a basis of at least the behavior situation of the user (e.g. adjacent vehicle closeness, speed of movement, frequency of lane changes, make up traffic pattern data, [0018], which is used to determine a elevated cognitive load profile, [0016]). 
Puranik does not specifically mention a calculated attention acquisition difficulty.
Kim discloses a calculated attention acquisition difficulty (determining whether the user drives in the distracted state based on the calculated values, [0511]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Puranik by calculating the attention acquisition difficulty level for reasons similar to those for claim 1.



Consider claim 16, Puranik discloses the behavior situation of the user is estimated on a basis of at least an image of the user (parameters are adjusted dynamically, [0035], camera acquires facial recognition images such as 1A to 1B, [0030], continually, including during output of audio responses, [0038]). 

Consider claim 17, Puranik discloses a situation estimation unit that determines the attention acquisition difficulty level (cognitive load profile uses a driver mood profile and data from other sensors to determine the cognitive load profile, [0007]). 
Puranik does not specifically mention a calculated attention acquisition difficulty.
Kim discloses a calculated attention acquisition difficulty (determining whether the user drives in the distracted state based on the calculated values, [0511]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Puranik by calculating the attention acquisition difficulty level for reasons similar to those for claim 1.

Consider claim 18, Puranik discloses the situation estimation unit detects attention behavior of the user (estimating that the driver is tired, [0030]). 

. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Puranik (2018/0204570) in view of Kim et al. (2015/0328985), in further view of Kang et al. (2017/0249934).

Consider claim 11, Puranik and Kim do not, but Kang discloses a control unit extracts the subject from the notification contents on a basis of a result of natural language processing (parsing the notification through a natural language processing module, [0227]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Puranik and Kim such that a control unit extracts the subject from the notification contents on a basis of a result of natural language processing in order to assist the user when the user cannot see the electronic device, as suggested by Kang ([0003]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Puranik (2018/0204570) in view of Kim et al. (2015/0328985), in further view of Gao et al. (“iHearFood: Eating Detection Using Commodity Bluetooth Headsets”. 2016 IEEE First Conference on Connected Health: Applications, Systems and Engineering Technologies, pages 163-172).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Puranik and Kim such that a behavior situation of the user is estimated on a basis of at least work sounds occurring from the behavior of the user in order to increase scalability, as suggested by Gao (page 163).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2014/0229175 Fischer discloses voice-interfaced in-vehicle assistance
2015/0006541 Hampiholi discloses an intelligent vehicle multimedia system
2015/0217777 Konigsberg discloses automating driver actions in a vehicle
2015/0302718 Konigsberg discloses interpreting driver physiological data based on vehicle events
2016/0288708 Chang discloses an intelligent caring user interface
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                        03/31/21